DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 9-18.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 

Applicants' arguments, filed 04/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryniarz et al. (US 2008/0081077, Apr. 3, 2008) in view of Burgess et al. (US 5,458,746, Oct. 17, 1995), and Berry (US 2011/0086088, Apr. 14, 2011).
Faryniarz et al. disclose treating wounds and burns by providing an effective amount of one or more copper or zinc salts and/or copper-zinc compounds or complexes (abstract). Application of copper or zinc salt active ingredients may reduce or eliminate any wound and/or burn and stimulate collagen, elastin tropoelastin and/or elastic fiber production in the dermis to facilitate wound closure or burn healing (¶ [0015]). The active ingredient may be combined with numerous ingredients to form products to be applied to the skin. Such products may include a dermatologically or pharmaceutically acceptable carrier or diluent, vehicle or medium (¶ [0016]). Products containing the active ingredient may be in the form of solutions, suspensions, or lotions (¶ [0018]). Wounds suitable for treatment include radiation burns (i.e. radiation dermatitis) (¶ [0024]).
Faryniarz et al. differ from the instant claims insofar as not disclosing wherein the active ingredient is copper ion.  
However, Burgess et al. disclose a process for making copper metal powder from copper-bearing material, comprising: (A) contacting said copper-bearing material with an effective amount of at least one aqueous leaching solution to dissolve copper ions in said leaching solution and form a copper-rich aqueous leaching solution; (B) contacting said copper-rich aqueous leaching solution with an effective amount of at least one water-insoluble extractant to transfer copper ions from said copper-rich aqueous leaching solution to said extractant to form a copper-rich extractant and a copper-depleted aqueous leaching solution; (C) separating said copper-rich extractant from said copper-depleted aqueous solution; (D) contacting said copper-rich extractant with an effective amount of at least one aqueous stripping solution to transfer copper ions from said extractant to said stripping solution to form a copper-rich stripping solution and a copper-depleted extractant; and (E) separating said copper-rich stripping solution from said copper-depleted extractant to form a first electrolyte solution (abstract). Copper ions are diffused to the surface of a cathode (Col. 10, lines 1-2). Copper metal powder can be removed from the cathode by brushing, scraping, vibration or other mechanical and/or electrical techniques known in the art (col. 11, lines 43-45). The copper metal powder has a copper content that exceeds 99.5% (col. 11, lines 64-66).
Faryniarz et al. disclose wherein copper may be used to treat wounds. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the copper metal powder of Burgess et al. that has a copper content that exceeds 99.5% as the copper compound into the composition of Faryniarz et al. since this is a known and effective copper as taught by Burgess et al. Since the copper metal powder of Burgess et al. has a copper content that exceeds 99.5%, the copper metal powder of Burgess et al. may have a copper content of 100%, which mean it has only copper ions.
The combined teachings of Faryniarz et al. and Burgess et al. do not disclose wherein the composition comprises a saline solution and one or more buffers.
However, Berry discloses compositions useful for treatment of a wide range of skin disorders including radiation-induced burns, which comprise a pharmaceutically acceptable carrier (¶ [0004]). Suitable pharmaceutically acceptable carriers include one or more than one material selected from a group comprising buffering agents and saline solution (¶ [0023]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  The composition of Faryniarz et al. comprises a pharmaceutically acceptable carrier. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated buffering agents and saline solution into the composition of Faryniarz et al. since these are known and effective pharmaceutically acceptable carriers for compositions that treat radiation burns as taught by Berry. 
In regards to the amount of copper ion recited in instant claim 12, Faryniarz et al. disclose wherein copper treats wounds and burns. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount depending on the amount of copper needed to treat a particular wound and burn. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 

Response to Arguments
Applicant argues that all of the active ingredients disclosed by Faryniarz are excluded by the closed language of claims 9 and its dependent. 
The Examiner does not find Applicant’s argument to be persuasive. The composition of Faryniarz does not require multiple active ingredients. As discussed in the rejection, Faryniarz et al. disclose treating wounds and burns by providing an effective amount of one or more copper or zinc salts and/or copper-zinc compounds or complexes (abstract). Thus, the active ingredient of Faryniarz may be only a copper compound. The rejection states wherein it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the copper metal powder of Burgess that has a copper content that exceeds 99.5% as the copper compound into the composition of Faryniarz since this is a known and effective copper as taught by Burgess. Thus, by incorporating the copper metal powder of Burgess as the copper compound of Faryniarz, the closed language of instant claim 9 is met and Applicant’s argument is unpersuasive. 

Applicant argues that Faryniarz does not disclose each and every element of claim 9.
The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Faryniarz in view of Burgess and Berry teaches the elements of instant claim 9. As such, Applicant’s argument is unpersuasive.

Applicant argues that both sulfuric acid and ammonia are excluded but the closed language of the claims. However, Burgess clearly states that all products resulting from the disclosed method retain at least one of these excluded components including free sulfuric acid. A person of skill would have recognized that harsh chemicals such as sulfuric acid and/or ammonia would not have been appropriate for use in treating radiation damage as recited in the claims and further would not be suitable as described by Faryniarz.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. A copper ion suspension with free sulfuric acid impurities is still a copper ion suspension and meets the instant claim limitation of a composition consisting of a copper ion suspension. The instant claims require a copper ion suspension but does not recite wherein the copper ion suspension is a pure copper ion suspension. Also, Applicant has not shown wherein the amount of sulfuric acid and/or ammonia content would not be appropriate for use in treating radiation damage. Table 1 of Burgess discloses wherein if the copper metal powder were to comprise free sulfuric acid, the content may be as low as 10 ppm. Applicant has not shown wherein 10 ppm free sulfuric acid would not be appropriate.
Furthermore, Burgess discloses in column 9, lines 2-7 wherein in one embodiment the copper-rich stripping solution is subjected to a purification or filtering process prior to entering the electrolytic cell. Burgess also discloses in col. 11, lines 64-66 wherein the purity of powder prepared by the process can be high, with copper contents that can exceed, for example, about 99.5% by weight. Thus, the copper metal powder of Burgess et al. may have a copper content of 100% after being subjected to the purification process, which mean it has only copper ions and not sulfuric acid or ammonia. 
As such, Applicant’s argument is unpersuasive. 

Applicant argues that Berry fails to overcome the deficiencies of Faryniarz and Burgess.
The Examiner submits that arguments with regards to Faryniarz and Burgess have been addressed above and are unpersuasive. Therefore, the rejection with Berry is maintained. 

2.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryniarz et al. (US 2008/0081077, Apr. 3, 2008) in view of Burgess et al. (US 5,458,746, Oct. 17, 1995), Berry (US 2011/0086088, Apr. 14, 2011), and further in view of Ruwart (US 2005/0226945, Oct. 13, 2005).
	The teachings of Faryniarz et al., Burgess et al., and Berry are discussed above. Faryniarz et al., Burgess et al., and Berry do not disclose wherein the radiation burn results from radiation therapy. 
	However, Ruwart discloses wherein radiation therapy may cause severe burns of the skin and surrounding tissue as well as permanent changed in pigmentation (¶ [0018]). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have used the composition of Faryniarz et al. on a subject who has had radiation therapy since the composition is used to treat radiation burns and radiation burns results from radiation therapy as taught by Ruwart. 

Response to Arguments
Applicant argues that Ruwart fails to overcome the deficiencies of Faryniarz, Burgess, and Berry.
The Examiner submits that arguments with regards to Faryniarz, Burgess, and Berry have been addressed above and are unpersuasive. Therefore, the rejection with Ruwart is maintained. 


3.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryniarz et al. (US 2008/0081077, Apr. 3, 2008) in view of Burgess et al. (US 5,458,746, Oct. 17, 1995), Berry (US 2011/0086088, Apr. 14, 2011), and further in view of Faure (US 2006/0222622, Oct. 5, 2006).
	The teachings of Faryniarz et al., Burgess et al., and Berry are discussed above. Faryniarz et al., Burgess et al., and Berry do not disclose wherein RTOG scores are obtained before and after administration of the composition. 
	However, Faure discloses wherein radiation therapy is a well-established treatment of malignant tumors. While itself painless, radiation therapy often causes both acute and chronic side effects, particularly with higher doses. One of these side effects is a condition known as radiation dermatitis, the symptoms of which include various skin damage ranging from mild erythema and soreness to moist desquamation and ulceration (¶ [0003]). Faure further disclose evaluating radiation-induced skin toxicity (¶ [0058]). Skin toxicity grading has previously been defined by the Radiation Therapy Oncology Group (RTOG). Grade 0 skin toxicity corresponds to no physical signs of skin toxicity. Grade 1 skin toxicity displays follicular, faint, or dull erythema; epilation (loss of hair), dry desquamation, or decrease in sweating. Grade 2 skin toxicity corresponds to tenderness with bright erythema; patchy, moist desquamation or moderate edema. Grade 3 skin toxicity is defined as having confluent, moist desquamation, other than skin folds, and pitting edema. Grade 4 skin toxicity exhibits ulceration, hemorrhage, and necrosis (¶ [0059]). A curative treatment was initiated at the first sign of radiation-induced skin toxicity (¶ [0060]). Patients who received curative treatment displayed symptoms of Grade 1-2 radiation dermatitis between two to three weeks after the first radiation exposure. All physical signs of skin toxicity were reported to have disappeared after 7-11 days of daily treatment (¶ [0063]).  
	It would have been prima facie obvious to one of ordinary skill in the art to have obtained a RTOG score before and after administering the composition of Faryniarz et al. in order to use a known and effective method for assessing skin toxicity and to determine whether there is an improvement to the skin from administration of the composition as taught by Faure. 


Response to Arguments
Applicant argues that Faure fails to overcome the deficiencies of Faryniarz, Burgess, and Berry.
The Examiner submits that arguments with regards to Faryniarz, Burgess, and Berry have been addressed above and are unpersuasive. Therefore, the rejection with Faure is maintained. 


4.	Claims 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryniarz et al. (US 2008/0081077, Apr. 3, 2008) in view of Burgess et al. (US 5,458,746, Oct. 17, 1995), Berry (US 2011/0086088, Apr. 14, 2011), and further in view of Van Wyhe (WO 2008/037262, Apr. 3, 2008).
The teachings of Faryniarz et al., Burgess et al., and Berry are discussed above. Faryniarz et al., Burgess et al., and Berry do not disclose wherein the copper metal powder is in a suspension within the lotion.
However, Van Wyhe discloses a pharmaceutical composition for wound healing comprising copper ions (abstract). Semi-solid compositions of bioactive compounds for external application may be made by mixing a pharmaceutically active compound in finely-divided or powdered form, alone or in solution or suspension in an aqueous or non-aqueous fluid (page 14, lines 32-35 – page 15, line 1). 
It would have been prima facie obvious to one of ordinary skill in the art to have the copper metal powder in a suspension since this is a known and effective method of formulating a semi-solid composition as taught by Van Wyhe. 


Response to Arguments
Applicant argues that Van Wyhe fails to overcome the deficiencies of Faryniarz, Burgess, and Berry.
The Examiner submits that arguments with regards to Faryniarz, Burgess, and Berry have been addressed above and are unpersuasive. Therefore, the rejection with Van Wyhe is maintained. 


5.	Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryniarz et al. (US 2008/0081077, Apr. 3, 2008) in view of Burgess et al. (US 5,458,746, Oct. 17, 1995), Berry (US 2011/0086088, Apr. 14, 2011), Van Wyhe (WO 2008/037262, Apr. 3, 2008), and further in view of Ruwart (US 2005/0226945, Oct. 13, 2005).
The teachings of Faryniarz et al., Burgess et al., Berry, and Van Wyhe are discussed above. Faryniarz et al., Burgess et al., Berry, and Van Wyhe do not disclose wherein the radiation burn results from radiation therapy. 
	However, Ruwart discloses wherein radiation therapy may cause severe burns of the skin and surrounding tissue as well as permanent changed in pigmentation (¶ [0018]). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have used the composition of Faryniarz et al. on a subject who has had radiation therapy since the composition is used to treat radiation burns and radiation burns results from radiation therapy as taught by Ruwart. 


Response to Arguments
Applicant argues that Ruwart fails to overcome the deficiencies of Faryniarz, Burgess, Berry, and Van Wyhe.
The Examiner submits that arguments with regards to Faryniarz, Burgess, Berry, and Van Wyhe have been addressed above and are unpersuasive. Therefore, the rejection with Ruwart is maintained. 

Conclusion
Claims 9-18 are rejected.
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612